The possession of part of a tract, circumscribed by marked lines, is a possession of the whole tract within these lines. If the defendants possessed the part mentioned in the evidence, claiming under Guthrie's patent, their possession extends to the lines of that patent and no farther; but if they possessed this part claiming as far as the lines of the 100-acre tract, then their possession extends to the whole tract. A naked possession for seven years, without entry or claim, will bar the right of entry of all adverse claimants; and a possession with color of title for seven years will give to the defendant in possession an absolute right against all others forever.
Verdict and judgment for the defendant.
NOTE. — See this case, ante, 69, and see the note to the case ofStrudwick v. Shaw, 1 N.C. 35, and 2 N.C. 5. See, also, the observations of HAYWOOD, J., on this case annexed to the report of it in the first edition, but now omitted here, as they are to be found in a note to Stanlyv. Turner, 5 N.C. 14, accompanied by some remarks of MURPHEY, J. *Page 99 
(97)